Exhibit 10(iii)(c)

THE MOSAIC COMPANY

RESTRICTED STOCK UNIT AWARD AGREEMENT (201[    ] Award)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this
         day of             , 201[    ], by and between The Mosaic Company, a
Delaware corporation (the “Company”) and              (the “Participant”). The
“Grant Date” shall be             , 201[    ]. The “Performance Period” shall
begin on the Grant Date and end on the date that is three (3) years after the
Grant Date.

1. Award. The Company hereby grants to Participant an award of             
restricted stock units (“RSUs”), each RSU representing the right to receive one
share of common stock, par value $.01 per share (the “Common Stock”), of the
Company according to the terms and conditions set forth herein and in The Mosaic
Company 2004 Omnibus Stock and Incentive Plan (the “Plan”). The RSUs are granted
under Sections 6(c) and (e) of the Plan. A copy of the Plan will be furnished
upon request of Participant.

2. Vesting; Forfeiture; Early Vesting.

(a) Except as otherwise provided in this Agreement, the RSUs shall vest in
accordance with the following schedule:

 

On Each of

the Following Dates

  

Number of RSUs

Vested

            ,         

  

(b) Except as provided in Sections 2(c), (d), and (e), if Participant ceases to
be an employee of the Company or any Affiliate, whether voluntary or involuntary
and whether or not terminated for Cause, prior to vesting of the RSUs pursuant
to Section 2(a) hereof, all of Participant’s rights to all of the unvested RSUs
shall be immediately and irrevocably forfeited.

(c) Notwithstanding Section 2(b), a pro rata portion of a Participant’s unvested
RSUs shall vest upon the occurrence of the following events:

(i) The date Participant dies.

(ii) The date Participant is determined to be disabled under the Company’s long
term disability plan.

(iii) The date Participant retires from the Company at age sixty (60) or older
(or pursuant to early retirement with the consent of the Committee).

The pro-rata portion of Participant’s RSUs that shall vest shall be determined
by (A) dividing (1) the number of full months Participant was employed during
the Performance Period by (2) the number of full months in the Performance
Period, and (B) multiplying the product determined pursuant to clause (1) by the
number of Participant’s RSUs outstanding under this Agreement as of the date of
determination.

(d) Notwithstanding Section 2(b) or anything else in this Agreement to the
contrary, in the event of a Change in Control (other than a Change in Control in
connection with which the holders of Common Stock receive consideration
consisting solely of shares of common stock that are registered



--------------------------------------------------------------------------------

under Section 12 of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) the Participant’s RSUs shall vest as of the date of the Change
in Control.

(e) Notwithstanding Section 2(b) or anything else in this Agreement to the
contrary, in the event Participant experiences a Qualified CIC Termination
(other than a Change in Control listed in Section 2(d)) the Participant’s RSUs
shall vest as of the date of Participant’s termination of employment.

3. Certain Definitions.

(a) “Change in Control” shall mean:

(i) a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,

(ii) 50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,

(iii) the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (A) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of Voting Stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (B) no person, entity
or group beneficially owns, directly or indirectly, 50% or more of the voting
power of the outstanding voting stock (or comparable equity interests) of the
surviving or acquiring entity (other than a direct or indirect parent entity of
the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
Voting Stock (or comparable equity interests) of the surviving or acquiring
entity), or

(iv) approval by the Company’s stockholders of a definitive agreement or plan to
liquidate or dissolve the Company.

Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the event satisfies the definition of “change in control” under section
409A of the Internal Revenue Code of 1986, as amended, and any regulations,
rules, or guidance thereunder (the “Code”).

 

2



--------------------------------------------------------------------------------

(b) “Qualified CIC Termination” shall mean (i) the Company’s termination of
Participant’s employment without Cause (or Employee’s termination of employment
for Good Reason), and (ii) such termination occurs either (A) upon, or within
two years after, the occurrence of a Change in Control of the Company, or (B) at
the time of, or following, the entry by the Company into a definitive agreement
or plan for a Change in Control of the nature set forth in Section 3(a)(ii),
(iii), or (iv) (so long as such Change in Control occurs within six months after
the effective date of such termination).

(c) “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.

(d) “Good Reason” shall mean: (i) a material diminution in authority, duties, or
responsibilities; (ii) a material change in geographic location where services
are provided (the Company has determined this is any requirement by the Company
that Participant move to a location more than fifty (50) miles away from
Participant’s regular office location); or (iii) a material diminution in base
salary. Good Reason shall not exist if (i) Participant expressly consents to
such event in writing, (ii) Participant fails to object in writing to such event
within sixty (60) days of its effective date, or (iii) Participant objects in
writing to such event within sixty (60) days of its effective date but the
Company cures such event within thirty (30) days after written notice from
Participant. The written notice must describe the basis for Participant’s claim
of Good Reason and identify what reasonable actions would be required to cure
such Good Reason.

4. Restrictions on Transfer. The RSUs shall not be transferable other than by
will or by the laws of descent and distribution. Each right under this Agreement
shall be exercisable during Participant’s lifetime only by Participant or, if
permissible under applicable law, by Participant’s legal representative. Until
the date that the RSUs vest pursuant to Section 2 hereof, none of the RSUs or
the shares of Common Stock issuable upon vesting thereof (the “Shares”) may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of, and
any purported sale, assignment, transfer, pledge, hypothecation or other
disposition shall be void and unenforceable against the Company, and no attempt
to transfer the RSUs or the Shares, whether voluntarily or involuntarily, by
operation of law or otherwise, shall vest the purported transferee with any
interest or right in or with respect to the RSUs or the Shares. Notwithstanding
the foregoing, Participant may, in the manner established pursuant to the Plan,
designate a beneficiary or beneficiaries to exercise the rights of Participant
and receive any property distributable with respect to the RSUs upon the death
of Participant, and Company Common Stock and any other property with respect to
the RSUs upon the death of Participant shall be transferable to such beneficiary
or beneficiaries or to the person or persons entitled thereto by the laws of
descent and distribution, and none of the limitations of the preceding sentence
shall in such event apply to such Company Common Stock or other property.

5. Adjustments. If any RSUs vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall then receive
upon such vesting the number and type of securities or other consideration which
Participant would have received if such RSUs

 

3



--------------------------------------------------------------------------------

had vested prior to the event changing the number or character of the
outstanding Common Stock. In the event of a Change in Control in connection with
which the holders of Common Stock receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
there shall be substituted for each share of Common Stock available upon vesting
of the RSUs granted under this Agreement the number and class of shares into
which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control.

6. Issuance. The Company will issue Shares for vested RSUs at the end of the
Performance Period. The Company shall promptly cause to be issued Shares
registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Shares (less any Shares withheld to pay withholding taxes). The
value of any fractional Shares shall be paid in cash at the same time.

Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(d), then Participant shall receive, within ten (10) days of the
occurrence of such Change in Control, a cash payment from the Company in an
amount based on the number of Shares vested under Section 2(d) multiplied by the
highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place.

Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(e), then, within ten (10) days of Participant’s Qualified CIC
Termination, the Company shall promptly cause to be issued the number and class
of whole shares determined under Section 5 hereof registered in the name of
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be, subject to Section 8(a). The value of any
fractional Shares shall be paid in cash at the same time. To the extent that
Section 409A of the Code applies and Participant is a specified employee for
purposes of section 409A of the Code, payment shall occur the first day of the
seventh month following the date of the Participant’s termination of employment
(rather than within ten (10) days of Participant’s Qualified CIC Termination).

Upon the issuance of Shares or payments under this Section, Participant’s RSUs
shall be cancelled.

7. Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates that
occur before a Share is issued in accordance with Section 6 hereof, Participant
shall be entitled to receive, with respect to each Share that is so issued,
dividend equivalent amounts if dividends are declared by the Board of Directors
on the Company’s Common Stock. The dividend equivalent amounts shall be an
amount of cash per share that is issued pursuant to this Agreement equal to the
dividends per share paid to common stockholders of the Company on a share of the
Company’s Common Stock during the Performance Period. The dividend equivalent
amounts shall be accrued (without interest and earnings) rather than paid when a
dividend is paid on a share of the Company’s Common Stock. If a RSU is
forfeited, the dividend equivalents on the RSU are forfeited. The Company shall
pay the dividend equivalents on a RSU when the Company issues a Share for the
RSU.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Income Tax Matters.

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including but not limited to the payment
of dividend equivalents) by having the Company withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value and/or cash otherwise to be
paid equal to the amount of such taxes. The Company will not deliver any
fractional Shares but will pay, in lieu thereof, the Fair Market Value of such
fractional Shares. Participant’s election must be made on or before the date
that the amount of tax to be withheld is determined.

(iii) To the extent a payment is not paid within the short-term deferral period
and is not exempt from Section 409A of the Code (such as the rule exempting
payments made following an involuntary termination of up to two times pay) then
Section 409A of the Code shall apply. The Company intends this Agreement to
comply with Section 409A of the Code and will interpret this Agreement in a
manner that complies with Section 409A of the Code. For example, the term
“termination” shall be interpreted to mean a separation from service under
section 409A of the Code and the six-month delay rule shall apply if applicable.
Notwithstanding the foregoing, although the intent is to comply with section
409A of the Code, Participant shall be responsible for all taxes and penalties
under this Agreement (the Company and its employees shall not be responsible for
such taxes and penalties).

(b) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.

(c) Rationale for Grant. The RSUs granted pursuant to this Agreement is intended
to offer Participant an incentive to put forth maximum efforts in future
services for the success of the Company’s business. The RSUs are not intended to
compensate Participant for past services.

(d) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in accordance with the
terms hereof.

(e) No Right to Employment. The issuance of the RSUs or the Shares shall not be
construed as giving Participant the right to be retained in the employ of the
Company or an Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without Cause.
In addition, the Company or an Affiliate may at any time dismiss Participant
from employment free from any liability or any claim under the Plan or the
Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The award granted hereunder shall not form any part of the wages or
salary of Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or

 

5



--------------------------------------------------------------------------------

Plan which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise. By participating in the
Plan, Participant shall be deemed to have accepted all the conditions of the
Plan and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

(g) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(h) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Agreement shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other person.

(i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

(j) Securities Matters. The Company shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY

By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 

 

6